Citation Nr: 1140352	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-10 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran had active service from September 1942 to January 1946.  He died in November 2009.  The appellant is the Veteran's widow.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the April 2007 rating decision on appeal, the RO denied the Veteran's claims for increased ratings for degenerative arthritis of the lumbar spine and bilateral hearing loss.  The Veteran disagreed with this decision and eventually perfected an appeal on these issues.  The Veteran died in November 2009, before his appeal was certified to the Board.

In January 2010, the appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child (VA Form 534).  

A Decision Review Officer concluded in a March 2011 decision that receipt of the appellant's VA Form 534 was equal to a claim for substitution of the claimant, pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat 4145, 4151, (2008) (to be codified at 38 U.S.C.A. § 5121A).

Accordingly, the Board finds that the appellant has been determined to be the eligible claimant for substitution in the Veteran's appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board notes that the Director, Compensation and Pension Service, issued a Fast Letter that provided guidance on processing claims involving substitution of parties, in August 2010.  See Fast Letter 10-30.  The letter noted that unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.    .

In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 to address the issue even further.  See 76 Fed. Reg. 8666-8674 (February 15, 2011).  

As noted, the Fast Letter and the proposed regulations indicate that this type of a claim differs from an accrued benefits claim, in part, as evidence can be added to the record.  In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  In these cases, involving substitution, additional evidence can be added to the file.  

The most recent VA examination in connection with the Veteran's service-connected lumbar spine disability and the most recent VA audiology examination were conducted in July 2006.  In his April 2007 notice of disagreement, the Veteran indicated that during the previous year, both his lumbar spine disability and hearing loss had worsened.  At that time, he requested another examination to evaluate his conditions.  The Veteran was never afforded another examination, and in his March 2009 notice of disagreement, he reported that the pain in his lower back had increased, and indicated that he was having knee problems, with instability, which he believed was secondary to his low back disability.  He also reported that his hearing continued to decrease.  He reported further that he had been in a nursing home for approximately two years due to a broken hip he sustained during one of his falls.  Treatment records from Wabash General Hospital show that the Veteran was treated in May 2007 for his left knee and hip in relation to a fall.  He also underwent surgery on his left hip.  Given the Veteran's claims of increased symptomatology, a new VA examination was warranted to determine the level of severity of his lumbar spine and hearing loss disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As the Veteran is deceased, it is not possible to afford him a contemporaneous VA examination for his lumbar spine disability and hearing loss.  However, the evidence of record shows that the Veteran was being treated during the pendency of his appeal at the VA Medical Center in Marion, Illinois and the Evansville Community Based Outpatient Clinic (CBOC), and by Dr. Larry Lutz.  The Board notes that the claims file does not contain any treatment records dated after May 2007.  The appellant, as substitute claimant, is entitled to submit new evidence in support of the deceased Veteran's claim, and VA is required to assist her in securing additional evidence; see 38 U.S.C.A. § 5121A.  See also VBA Fast Letter 10-30 (Aug. 10, 2010), page 2, stating VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  While the appellant has been accepted for substitution, she was not informed or offered the opportunity to submit any additional evidence pertinent to treatment for the Veteran's disabilities.  That evidence should undergo initial review by the RO/AMC prior to coming to the Board.  

The record also indicates that the Veteran was in receipt of Social Security disability benefits at the time of his death.  The Board notes that if the Social Security Administration (SSA) records relate to the disabilities for which the claimant is seeking benefits, they have a reasonable possibility of helping to substantiate the appellant's claim.  Where there has been a determination with regard to Social Security Administration (SSA) benefits, any records concerning that decision that are relevant to the Veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  A remand is warranted so that VA may make reasonable efforts to obtain the SSA records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request the SSA to provide a copy of any disability determination it rendered for the Veteran, as well as a copy of any medical records upon which the determination was based.  

2.  Take the necessary steps to obtain any additional clinical records of treatment since May 2007, by Dr. Larry Lutz, in accordance with 38 C.F.R. § 3.159(e)(2).  The appellant is advised that for VA to obtain these records, it may be necessary for her complete an authorization for their release and that she may submit these records herself.

3.  The RO should also obtain any outstanding VA medical records dated from May 2007 to the present.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



